Citation Nr: 9933601	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-30 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella with degenerative joint disease, 
status post debridement of the medial meniscus of the right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from November 1976 to May 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board previously reviewed this case and remanded 
it to the RO in March 1997.  The RO completed the requested 
development, and the case is again before the Board for final 
appellate review.   



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has full extension and 119 degrees of 
flexion, at worst, with a 
10 percent additional functional impairment during flare-ups 
of pain.  

3.  Medical data show no subluxation or lateral instability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia patella with degenerative joint 
disease, status post debridement of the medial meniscus of 
the right knee have not been met. 38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic 
Codes 5010-5260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his original claim for service connection 
in April 1984.  He stated that he was in 4 automobile 
accidents during service from which he had residual 
disability.  

VA outpatient treatment records of February 1984 show that 
the veteran sought treatment for residuals of a right knee 
injury following a service automobile accident.  Since 
service, the veteran had knee pain, and it became swollen if 
he was on it too much.  There was no true locking or 
buckling.  It "cracked" frequently.  The veteran swam and 
exercised to strengthen the knee.  The diagnosis was probable 
chondromalacia patellae (CMP) - inflamed right knee. VA 
radiographic studies dated in February 1984 demonstrated no 
evidence of bone or joint pathology.  No loose body formation 
was seen.      

When the veteran was afforded a VA examination in May 1984, 
X-rays of the right knee were negative for abnormality.  The 
pertinent impression was CMP, post-contusions of the knees.

A rating decision of July 1984 granted service connection for 
CMP at a noncompensable rate under Diagnostic Code (DC) 5257.  

VA treatment records dated in May 1988 show that a magnetic 
resonance imaging (MRI) revealed that the veteran had a tear 
of the medial posterior horn of the right knee.  

The veteran was afforded a VA examination in April 1989.  The 
pertinent diagnosis was traumatic arthritis of the knees with 
full range of motion.  A rating decision of March 1990 
increased the rating for service-connected CMP to 10 percent 
under Diagnostic Code 5010.   

Private medical records of June 1993 show that the veteran 
was treated for knee complaints, including clicking and 
feeling of instability.  Locking and catching were denied.  
If he sat for too long, knee pain resulted.  He had been 
taken off a walking route at his Post Office job because of 
knee pain.  Physical examination disclosed no effusion.  
There was full range of motion.  Tenderness was elicited 
along the medial joint line.  Lachman and pivot shift were 
normal.  No varus/valgus instability was displayed.  An X-ray 
revealed a medial osteophyte and a posteromedial osteophyte.  
The impression was patellofemoral stress syndrome and early 
degenerative changes and possible meniscus tear.  On return 
examination in July 1993, the right knee had full range of 
motion without limitations.  Anterior and posterior drawer 
and pivot shift were negative.  There was no medial or 
lateral ligamentous laxity.  An MRI showed evidence of a 
medial meniscal tear of the posterior lateral horn.  The 
impression was medial meniscus injury to the right knee.  

The veteran underwent excision of plica; abrasion 
arthroplasty of the medial femoral condyle; and abrasion 
arthroplasty with picking of the trochlear lesion of the 
right knee in late July 1993.  In August 1993, he was 
undergoing rehabilitation status post surgery.  It was 
recommended that he stay on crutches for 2 months.  

A rating decision of August 1993 granted a temporary total 
rating based on convalescence from July 28, 1993 through 
September 1993.  

Private treatment records dated in November 1993 show that 
the veteran had range of motion of the right knee from 0 
degrees of extension to 135 degrees of flexion.  The opinion 
was that range of motion was excellent.  On physical 
examination, there was no evidence of ligamentous 
instability.  It was noted that the doctor was pleased with 
the veteran's progress.  

The veteran was afforded a VA examination in December 1993.  
The veteran reported that he had chronic problems with knee 
pain and intermittent periods of swelling.  Prolonged 
standing or walking as well as squatting, stair climbing or 
stooping exacerbated the knee pain.  He also described 
frequent episodes of the right knee giving way.  

Physical examination at that time revealed that he walked 
with an unremarkable gait pattern.  Range of motion of the 
right knee was from 0 degrees of extension to 140 degrees of 
flexion.  There was no crepitus.  Mild effusion was present.  
Tenderness was elicited to palpation in the area of the 
patellofemoral joint as well as over the medial lateral joint 
lines.  No instability was shown; the veteran did have some 
lateral grinding on McMurray's testing.  X-rays of the knees 
showed no significant skeletal or articular abnormalities.  
The pertinent impression was residuals of bilateral knee 
injuries, degenerative changes of the right knee, 
postoperative arthroscopy.  

A letter dated in April 1994 from a private doctor indicates 
that the veteran had previously required an operation of the 
right knee because of post-traumatic changes.  Since then, 
the veteran had worked very diligently relative to his 
exercise program to rehabilitate the knee.  The opinion was 
that the veteran would continue to have some disability 
relative to his knee and some pain with heavy standing and 
squatting activities.  The doctor stated that the veteran had 
a permanent 15 percent disability of that lower extremity.  

Private treatment records dated in April 1994 show that the 
veteran had full flexion of the right knee.  There was no 
swelling of the knee.  Quad tone looked good.  It was noted 
that the veteran was still having a good bit of pain when he 
stood and worked all day.    

The veteran was afforded a VA examination in June 1994 for a 
knee evaluation.  His subjective complaints included constant 
pain in both knees.  He also stated that his knees were very 
weak for walking up and down or on slopes.  He relayed that 
the right knee popped frequently when he was standing or 
walking downhill.  Prolonged standing or walking also 
reportedly increased pain of the right knee.  

Physical examination revealed no swelling, subluxation, 
lateral instability, nonunion, loose motion, or deformity.  
Range of motion of the right knee was from 
0 degrees of extension to 128 degrees of flexion.  The 
pertinent diagnoses were residuals of bilateral knee 
injuries, postoperative arthroscopic residuals of traumatic 
arthritis, and degenerative changes of the right knee. 

Private medical records dated in October 1995 for complaints 
of increasing pain over the previous 6 months.  He had a 
sensation of weakness and instability of the knee.  Locking 
was denied.  The veteran ambulated without a limp.  Physical 
examination disclosed no evidence of effusion or swelling.  
Range of motion of the right knee was from 0 degrees of 
extension to 135 degrees of flexion.  He had a positive squat 
test for pain, particularly anteriorly on the right knee.  
Lachman, drop leg Lachman, anterior drawer, posterior sag and 
posterior drawer testing were negative.  He had no evidence 
of varus or valgus instability about 80 degrees or 30 degrees 
bilaterally.  There was some tenderness over a prominent 
tibial osteophyte along the medial side; he had some medial 
joint line tenderness.  There was no lateral joint line 
tenderness.  

An X-ray of the right knee at that time showed osteophyte 
formation along the femur on his Merchant's view.  He also 
had medial compartment arthritis that showed mild advancement 
since 1993.  The impression was bilateral knee early 
degenerative joint disease (DJD), right greater than left.  

The veteran was afforded a VA examination in July 1997.  The 
veteran complained that the right knee was more painful than 
it had been.  He stated that he had to limit his activities 
due to his knees.  Objective evaluation was that the veteran 
walked well without a cane or appliance.  Physical 
examination revealed no swelling, subluxation, lateral 
instability, nonunion, loose motion or malunion.  There were 
small arthroscopic scars of the right knee.  Flexion of the 
right knee was limited to 126 degrees; extension was full.  
The pertinent diagnoses were chondromalacia of the right knee 
with limitation of motion and degenerative arthritis, 
moderately advanced.   
 
An additional VA examination was conducted in August 1998.  
Range of motion of the right knee was from 0 degrees of 
extension to 138 degrees of flexion.  Physical examination 
revealed no edema, effusion, instability, tenderness, 
redness, heat, or abnormal movement.  There was possible 
painful motion, weakness and slight guarding of movement.  
The veteran had a slight limp.  

In response to the questions posed on remand, the examiner 
explained that only the joint structure was involved in the 
service-connected disability.  He commented that the 
manifestations did not prevent the veteran from performing 
average employment in a civil occupation.  It was limitation 
of motion and pain that were identified as the components of 
the knee disability.  Otherwise, it was noted in the 
examination that there was a 10 percent additional functional 
impairment during flare-ups of pain.  

A rating decision dated in January 1999 continued the 10 
percent rating for CMP with degenerative joint disease, 
status post debridement of the medial meniscus of the right 
knee under Diagnostic Codes 5010-5260.  

The veteran was provided a VA examination in April 1999, 
primarily to evaluate the other service-connected left knee.  
However, range of motion of the right knee from 0 degrees of 
extension to 119 degrees of flexion was noted.  Stability was 
noted to be excellent.  The diagnosis was mild DJD of both 
knees with no loss of function due to pain.  The veteran was 
provided a copy of the subsequent rating decision that 
followed this examination.  

Legal Criteria

The veteran's service-connected right knee disability is 
currently evaluated under Diagnostic Codes 5010-5260.  
Historically, the right knee was also evaluated under DC 
5257.  Thus, the Board will consider whether a higher rating 
is warranted under all available codes. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1995).  In determining the disability 
evaluation, the VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The provisions of 
38 C.F.R. § 4.10 (1999) state that, in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, § 4.71a 
Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable evaluation, and 
limitation of flexion to 45 degrees a 10 percent evaluation.  
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation; 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation; a 40 percent rating may be assigned if extension 
is limited to 30 degrees.  Normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion. 38 
C.F.R. § 4.71, Plate II.

Recurrent subluxation or lateral instability causing slight 
impairment warrants a 
10 percent evaluation.  Moderate impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe impairment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Analysis

Since the veteran's right knee disability is currently rated 
under DC 5010-5260, the Board will first address that 
criteria.  As noted above, arthritis under DC 5010 will be 
rated under limitation of motion.  As for demonstrated 
limitation of motion in this case, treatment records during 
the pertinent time frame reveal some limitation: of flexion, 
though generally the restriction was found to be nearly 
normal, and at worst, 119 degrees.  Extension of the right 
knee was uniformly shown to be normal.  Based solely on these 
findings, a compensable rating under Diagnostic Codes 5260 
and 5261 is not warranted.  

However, the Board notes that the "claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The most recent medical evidence as noted by the 
VA examiner in August 1998 indicates that the veteran's right 
knee pain results in an extra 10 percent of additional 
functional impairment during flare-ups of pain.  The evidence 
establishes that the veteran does experience right knee 
discomfort, which includes pain upon prolonged standing and 
walking.  The examiner based his opinion following a review 
of the claims file, including consideration of the veteran's 
reported limitations.  In sum, the medical findings provided 
a basis on which to show that limitation of motion from pain 
justified a 10 percent rating under DC 5260.  In light of the 
medical findings and medical opinion, a higher rating under 
DC 5010-5260 is not warranted.  

The Board also notes that the right knee was previously rated 
under DC 5257.  For the minimum 10 percent rating under that 
DC, recurrent subluxation or lateral instability causing 
slight impairment must be demonstrated.  During the pendency 
of the appeal, the veteran from time to time described a 
sensation of, or actual, giving way of the right knee 
(December 1993; June 1994, weak knees; October 1995).  A 
review of the medical evidence during the relevant time 
period, however, consistently shows no objective evidence of 
ligamentous instability or subluxation (November and December 
1993, June 1994; October 1995; July 1997; August 1998).  The 
Board concludes that the aforementioned medical findings are 
more probative of the veteran's right knee disability than 
the veteran's subjective statements.  Although we do not 
doubt that the veteran has disability of his right knee, 
actual findings pertinent to instability or subluxation are 
not reflected on examinations.  Specifically, the examiner in 
August 1998 identified the components of the right knee 
disability to be pain and limitation of motion.  Thus, a 
current rating under DC 5257 is not warranted.  Diagnostic 
Code 5257 is not predicated on loss of range of motion; thus, 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Board also recognizes that a private doctor in April 1994 
stated that the veteran had a permanent 15 percent disability 
of the lower extremity.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1999).  As discussed above, the Board reviews the 
evidence in conjunction with the rating criteria in order to 
determine the appropriate rating.  Under the applicable 
codes, there is no 
15 percent, so it is clear that the doctor's opinion was not 
based on the VA rating criteria.  Otherwise, while the 
private doctor's conclusion has been considered, the Board 
finds that the clinical findings applied to the DCs described 
in detail above provide for the 10 percent rating as 
assigned.  

	(CONTINUED ON NEXT PAGE)





ORDER

An increased evaluation for chondromalacia patella with 
degenerative joint disease, status post debridement of the 
medial meniscus of the right knee is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

